Citation Nr: 0732343	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for sick sinus syndrome 
with pacemaker for irregular heartbeat.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The veteran has not been shown to currently have sick 
sinus syndrome with irregular heartbeat that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Sick sinus syndrome with irregular heartbeat was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159.

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claim in 
June 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the September 2004 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the April 2006 statement of 
the case (SOC) and the June 2007 supplemental statement of 
the case (SSOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date.  In this regard, the Board 
notes that an April 2007 letter and the June 2007 SSOC 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter and SSOC also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded a VA examination in May 
2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sick sinus 
syndrome with irregular heartbeat.  The Board does 
acknowledge that an electrocardiogram obtained at the time of 
his July 1974 separation examination showed him to have 
bradycardia.  However, the May 2007 VA examiner reviewed the 
veteran's claims file and observed that the remainder of his 
service medical records were negative for any evidence of 
cardiac disease or complaints.  In fact, the examiner noted 
that the veteran himself stated that he did not have any 
symptoms consistent with palpitations or other type of 
cardiac disease while he was on active duty.  The examiner 
stated that the preponderance of the evidence indicated that 
the veteran had sinus bradycardia that was asymptomatic while 
he was on active duty.  

The veteran later developed atrial fibrillation in the early 
1990s and underwent a coronary catheterization in 1993 and 
then a pacemaker placement in 1997.  The May 2007 VA examiner 
noted that the cause of the pacemaker implantation is 
unknown, although it could be due to the sinoatrial node 
dysfunction or bradycardia as a complication of atrial 
fibrillation.  

The May 2007 VA examiner also observed that the veteran had a 
history of coronary artery disease with recent myocardial 
perfusion scan showing an ejection fraction of 62 percent and 
transient and mild left ventricular cavity dilation with 
stress suggesting decreased left ventricular compliance, 
stress-induced left ventricular dysfunction, or 
subendocardial ischemia.  He stated that a mets level would 
be estimated at 10 mets based upon the findings of the 
myocardial perfusion scan as well the veteran's history of no 
cardiac complaints and no limitations in his activities due 
to cardiac symptomatology.  Therefore, the May 2007 VA 
examiner concluded that it was apparent that the veteran 
developed atrial fibrillation at a later date after he was 
discharged from the military with an interval of several 
years between his discharge and the diagnosis of sinoatrial 
node dysfunction.  He further stated that the onset of sinus 
bradycardia and the onset of atrial fibrillation and 
sinoartial node dysfunction are separated by such a long 
interval of time (27 years) that they are most likely 
unrelated.  Therefore, the examiner opined that the cardiac 
disease of atrial fibrillation and sinoatrial node 
dysfunction as well as the diagnosis of coronary artery 
disease for which there is no evidence in the service medical 
records are not related to any disease or injury shown in the 
veteran's military service.  

Moreover, there is no competent evidence of record, medical 
or otherwise, which links any current disorder to a disease 
or injury in service.  The appellant's assertions are the 
only evidence contained in the claims file showing that the 
veteran's sick sinus syndrome with irregular heartbeat is 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
his beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sick sinus syndrome with irregular 
heartbeat.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for sick sinus syndrome with irregular heartbeat 
is not warranted.  






ORDER

Service connection for sick sinus syndrome with pacemaker for 
irregular heartbeat is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


